Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of producing freeze-dried shrimp, wherein raw shrimp is heated by dipping in hot water having a temperature in the range of 65 to 75℃ until the shrimp reaches an internal temperature in the range of 60 to 70℃.  Applicant has provided a showing of unexpected result with respect to the size of shrimp prepared within the claimed temperature ranges (Tamori Declaration dated January 8, 2020) and unexpected results with respect to size, texture, and heating time of shrimp prepared by the claim method as compared to steaming (Tamori Declaration dated March 23, 2021).  Applicants data clearly shows the advantages of heating shrimp by dipping in hot water having a temperature in the range of 65 to 75℃ until the shrimp reaches an internal temperature in the range of 60 to 70℃ over the teaching of the prior art.  
The closest prior art, Ledet et al. US 6,274,188, teaches:
cooking shrimp by hot-water bath is conventional in the art (col. 1, line 17) and provides a teaching of subjecting shrimp to both steam and hot water bath (col 4, line 20-35) 
wherein raw shrimp is heated at cooking temperatures ranging from 70⁰C to 100⁰C (col. 1, line 65; claim 2) and teaches that lower temperature (i.e., 70-100⁰C) cooking produces higher quality product than conventional high-temperature cooking (col. 3, line 50) 
the minimum internal temperature of shrimp, 62.8⁰C, is a biologically safe internal target temperature for cooking shrimp 
at an internal temperature of between 55-70⁰C muscle structure changes and unexpected results with respect to muscle structure occur at around 70⁰C and that temperatures 
However, Ledet does discredit hot water cooking (col. 5, lines 50-65) and states, “[b]ased on these results, we think a preferable range of cooking temperatures is from about 70.degree. C. to just under 100.degree. C., with about 85.degree. C. to about 95.degree. C. being more preferable, and about 88.degree. C. being most preferable. Thus, for steam cooking shrimp, lower cook temperatures, contrary to conventional wisdom, result in less weight loss than at high temperatures. In our opinions, the tradeoff of longer cooking times is worth the gains in product weight.” (col. 6, lines 20-50). 
Thus, it would not have been obvious to one to modify the invention of Ledet to arrive at the claimed invention. Furthermore, one would not have expected applicant’s unexpected results of better texture and plumper shrimp size, within shorter heating times (Tamori Declaration dated March 23, 2021), when considering the teaching of Ledet.  
In light of the above, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792